Case: 22-10193         Document: 00516592482             Page: 1      Date Filed: 12/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                          December 29, 2022
                                         No. 22-10193
                                                                             Lyle W. Cayce
                                                                                  Clerk

   George F. Forbis, III,

                                                                    Plaintiff—Appellant,

                                             versus

   Exeter Finance, L.L.C.,

                                                                    Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:20-cv-2007-C


   Before Graves, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Appellant George Forbis appeals the district court’s denial of his
   motion for additional discovery under Rule 56(d) of the Federal Rules of Civil
   Procedure and the court’s summary-judgment dismissal of his Title VII
   claims for retaliation and disparate treatment in favor of appellee Exeter
   Finance, L.L.C. (“Exeter”). Finding no reversible error, we AFFIRM.




          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10193          Document: 00516592482              Page: 2      Date Filed: 12/29/2022




                                           No. 22-10193


                                                 I.
          Forbis worked as a senior treasury analyst for Exeter from March of
   2015 until his termination in January of 2020. According to his supervisor,
   Brett Bradley, his job performance was satisfactory until 2019. In October of
   2019, Forbis complained to Exeter’s human resources department about
   racial and religious discrimination. His complaint stemmed from a lunch he
   attended with Ben Miller – Bradley’s supervisor – and other unidentified
   employees. In his affidavit, Forbis described that as lunch was served, he
   “quietly sa[id] grace to [him]self,” during which Miller allegedly stated:
   “Let[’]s all stop so that George can say his prayer. You mean to tell me that
   you believe in God. That there is some puppeteer in the sky pulling all the
   strings. You people kill me thinking there is a God.” 1 Forbis contends that
   the “you people” comment “was directed at [him] [because he] was the only
   Black person at the table.” Forbis alleges that it was only after he lodged this
   complaint that he received negative performance reviews. On January 27,
   2020, Exeter terminated Forbis.
          Exeter moved for summary judgment on all claims. Afterward, Forbis
   moved under Rule 56(d) for additional discovery. The district court denied
   the motion for additional discovery and granted the motion for summary
   judgment. Forbis timely appealed.
                                 II. The Rule 56(d) Motion
          We review a district court’s denial of a Rule 56(d) motion for abuse of
   discretion. Renfroe v. Parker, 974 F.3d 594, 600-01 (5th Cir. 2020) (citing
   Am. Fam. Life Assurance Co. of Columbus v. Biles, 714 F.3d 887, 894 (5th Cir.
   2013)), cert. denied, 141 S. Ct. 2519 (2021). “‘To constitute an abuse of



          1
              Neither Bradley nor Miller recall the prayer incident at lunch.




                                                 2
Case: 22-10193        Document: 00516592482             Page: 3      Date Filed: 12/29/2022




                                        No. 22-10193


   discretion, the district court’s decision must be either premised on an
   erroneous application of the law, or on an assessment of the evidence that is
   clearly erroneous.’” Torres v. SGE Mgmt., L.L.C., 945 F.3d 347, 352 (5th
   Cir. 2019) (quoting In re High Sulfur Content Gasoline Prod. Liab. Litig., 517
   F.3d 220, 227 (5th Cir. 2008)). “‘A trial court enjoys wide discretion in
   determining the scope and effect of discovery,’ and it is therefore ‘unusual
   to find an abuse of discretion in discovery matters.’” JP Morgan Chase Bank,
   N.A. v. DataTreasury Corp., 936 F.3d 251, 255 (5th Cir. 2019) (quoting Equal
   Emp. Opportunity Comm’n v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th Cir.
   2017).
            Twenty-one days after Exeter filed its motion for summary judgment,
   Forbis filed his Rule 56(d) motion, wherein he sought: “(1) all email
   communications between Brad Nall and Plaintiff from January 1, 2018 to
   December 31, 2019,2 and (2) the work performed by Barbara Zajac from
   March 1, 2015 to January 27,2020, stored on Defendant’s Treasury drive
   under the folder entitled ‘Barb,’”3 which Forbis narrowed to one
   “necessary” Excel file. The district court denied Forbis’s Rule 56(d) motion
   because: (1) “several of the newly raised requests for discovery (e-mail
   exchange with Mr. Nall and Ms. Zajac’s work) were not diligently pursued
   in the 15 months this lawsuit has been pending prior to Plaintiff’s filing of the
   Motion for Additional Discovery”; and (2) “the time frame for all e-mails



            2
             At the time Forbis made this request, Exeter had already produced “all of the
   email messages exchanged between Mr. Forbis and Mr. Nall during the third and fourth
   quarters of 2019.”
            3
              Forbis requested other discovery in his Rule 56(d) motion. The district court,
   however, found that those other requests were duplicative of requests raised in Forbis’s
   separate motion to compel, which the court denied. So, said the court, those duplicative
   requests were moot, as they “ha[d] been disposed of by the Court’s ruling regarding the
   [earlier-filed] Motion to Compel.”




                                              3
Case: 22-10193         Document: 00516592482              Page: 4       Date Filed: 12/29/2022




                                          No. 22-10193


   exchanged between Mr. Forbis and Mr. Bradley over an approximately five
   year period [wa]s too broad.” We affirm the district court’s decision, but on
   different grounds. See LLEH, Inc. v. Wichita Cnty., Tex., 289 F.3d 358, 364
   (5th Cir. 2002) (“We may affirm for reasons other than those relied upon by
   the district court.”) (alteration, citation, and internal quotation marks
   omitted).
           On appeal, Forbis only addresses his Rule 56(d) request for the Zajac-
   related file.4 He contends that the facts therein will show: (1) “almost
   identical situations between Mr. Forbis and Ms. Zajac”; (2) that Zajac
   “refused to work on any special projects”; and (3) that Forbis was working
   on four major special projects. Forbis submitted to the district court that
   “[he] need[ed] the Excel file under the folder Barb for the work which was
   performed by Zajac to evidence her failure to any work on any project, yet no
   disparage [sic] treatment of Zajac such as termination [sic].” He continued:
   “[t]he Excel Spread Sheet [sic] file on Zajac will establish that not only has
   Barbara Zajac never worked on any project during the period from March 1,
   2015 to January 27, 2020, but she has also she was not been performing [sic]
   the essential functions of Senior Treasury Analyst as defined by Defendant’s
   Job Description of a senior treasury analysis.”
           Four days before filing his Rule 56(d) motion, Forbis’s counsel
   informally requested “‘the records of the work performed by Barbara Zajac
   on the Excel Spread Sheet Format.’” To this request, Exeter responded:
           [W]e do not even know whether a document you now claim is
           so vital to this case even exists, or ever existed. Your request


           4
            Forbis fails to engage with the district court’s second reason for denial: that “the
   time frame for all e-mails exchanged between Mr. Forbis and Mr. Bradley over an
   approximately five year period [wa]s too broad.” Therefore, the broadness issue is
   inadequately briefed, and Forbis forfeits any argument on this ground.




                                                4
Case: 22-10193      Document: 00516592482            Page: 5    Date Filed: 12/29/2022




                                      No. 22-10193


          for what you describe as an Excel spreadsheet which records
          the work performed by Barbara Zajac on special projects is
          simply irrelevant and unnecessary. Exeter does not dispute
          that Ms. Zajac did not work on the same projects that Mr.
          Forbis did. Indeed, Ms. Zajac addresses this very point in her
          declaration – that she and Mr. Forbis worked on different
          things. This is not a disputed fact between the parties.
   In addition to Exeter’s concession that Zajac did not work on the same
   projects as Forbis, there is other ample record evidence supporting what
   Forbis sought to discover, namely, “evidence that Zajac has never done any
   work on a project[] since [Forbis] ha[d] been employed with Defendant,” and
   that “Barbara Zajac was working on no projects and was performing only the
   daily assignments [] [while Forbis] was performing [his] daily assignment
   comparable to the daily assignments to Zajac plus all of the additional
   projects.”
          It is for this reason that we affirm the district court’s denial of Forbis’s
   Rule 56(d) motion. “[T]he party filing the motion must demonstrate how
   additional discovery will create a genuine issue of material fact.” Jacked Up,
   L.L.C. v. Sara Lee Corp., 854 F.3d 797, 816 (5th Cir. 2017) (quoting Smith v.
   Reg’l Transit Auth., 827 F.3d 412, 422–23 (5th Cir. 2016)). “In particular,
   the party opposing summary judgment ‘must “set forth a plausible basis for
   believing that specified facts, susceptible of collection within a reasonable
   time frame, probably exist and indicate how the emergent facts, if adduced,
   will influence the outcome of the pending summary judgment motion.”’”
   Id. (quoting Am. Fam. Life Assur. Co. of Columbus v. Biles, 714 F.3d 887, 894
   (5th Cir. 2013)). Even assuming that Exeter produced a spreadsheet showing
   that Zajac was not working on special projects, the spreadsheet would add
   nothing to the case that was not already undisputed. It could not create a
   genuine issue of material fact. The district court did not err in denying



                                           5
Case: 22-10193      Document: 00516592482           Page: 6    Date Filed: 12/29/2022




                                     No. 22-10193


   Forbis’s Rule 56(d) motion where the purported purpose of the spreadsheet
   sought was to evidence that Zajac did not work on projects while Forbis did.
   That evidence is both undisputed and readily available in other parts of the
   record. The spreadsheet, then, could hardly influence the outcome of the
   summary-judgment motion.          Had the hypothetical spreadsheet been
   produced, the fact that Zajac and Forbis performed different job
   responsibilities would not constitute summary-judgment-defeating evidence.
   As explained below, that fact, in part, compels us to grant summary
   judgment. So, putting aside the district court’s findings of overbreadth and
   lack of due diligence, we AFFIRM.
                    III. The Motion for Summary Judgment
          We review a district court’s grant of summary judgment de novo.
   Saketkoo v. Adm’rs of Tulane Educ. Fund, 31 F.4th 990, 997 (5th Cir. 2022)
   (citing Rogers v. Bromac Title Servs., L.L.C., 755 F.3d 347, 350 (5th Cir. 2014).
   “The court shall grant summary judgment if the movant shows that there is
   no genuine dispute as to any material fact and the movant is entitled to
   judgment as a matter of law.” Fed. R. Civ. P. 56(a). “‘A fact is “material”
   if its resolution in favor of one party might affect the outcome of the lawsuit
   under governing law.’” Saketkoo, 31 F.4th at 997 (quoting Hamilton v. Segue
   Software Inc., 232 F.3d 473, 477 (5th Cir. 2000) (per curiam)). “‘An issue is
   “genuine” if the evidence is sufficient for a reasonable jury to return a verdict
   for the nonmoving party.’” Id. (quoting Hamilton, 232 F.3d at 477).
          “Title VII’s antiretaliation provision forbids employer actions that
   ‘discriminate against’ an employee (or job applicant) because he has
   ‘opposed’ a practice that Title VII forbids or has ‘made a charge, testified,
   assisted, or participated in’ a Title VII ‘investigation, proceeding, or
   hearing.’” Id. at 999 (quoting Burlington N. & Santa Fe Ry. Co. v. White, 548
   U.S. 53, 59 (2006)). Its disparate treatment provision prohibits employers




                                           6
Case: 22-10193        Document: 00516592482             Page: 7      Date Filed: 12/29/2022




                                        No. 22-10193


   from intentionally discriminating against any individual with respect to
   compensation, terms, conditions, or privileges of employment based on the
   individual’s gender or other protected class. 42 U.S.C. § 2000e–2(a)(1);
   Roberson v. Alltel Info. Servs., 373 F.3d 647, 651 (5th Cir. 2004). Forbis’s
   retaliation claim is based on the poor performance reviews received and his
   ultimate termination after he made complaints to human resources. His
   disparate-treatment clam is based on his termination for failure to complete
   a special project, where his alleged comparator, Barb Zajac, a white person,
   was not fired for her refusal to work on special projects. Both claims fail at
   the pretext stage.
           Because each claim is based on indirect evidence, we apply Title VII’s
   familiar burden-shifting framework, the McDonnell Douglas framework. See
   Willis v. Cleco Corp., 749 F.3d 314, 317-18 (5th Cir. 2014).5 Once a plaintiff
   makes out a prima facie case of retaliation or disparate treatment, the burden
   then shifts to the defendant employer to articulate a legitimate,
   nonretaliatory or nondiscriminatory reason for its actions. Saketkoo, 31 F.4th
   at 1000; Raggs v. Miss. Power & Light Co., 278 F.3d 463, 468 (5th Cir. 2002).
   Thereafter, the burden shifts back to the plaintiff to establish a genuine issue
   of material fact that the employer’s asserted reason is pretextual. Raggs, 278
   F.3d at 468. “‘A plaintiff may show pretext either through evidence of
   disparate treatment or by showing that the employer’s proffered explanation
   is false or unworthy of credence.’” Caldwell v. KHOU-TV, 850 F.3d 237,
   242 (5th Cir. 2017) (quoting Jackson v. Cal-W. Packaging Corp., 602 F.3d 374,
   378-79 (5th Cir. 2010)).



           5
              The district court found that Forbis “ha[d] not produced evidence that could
   reasonably be construed as direct evidence of discrimination.” Likewise, Forbis does not
   produce any direct evidence of disparate treatment or retaliation on appeal. So, we, like
   the district court, will apply the McDonnell Douglas framework.




                                              7
Case: 22-10193         Document: 00516592482               Page: 8      Date Filed: 12/29/2022




                                           No. 22-10193


           Assuming without deciding, as the district court did, that Forbis has
   made out prima facie cases of retaliation and disparate treatment6 and that
   Exeter has offered a legitimate, nonretaliatory and nondiscriminatory reason
   for its actions, namely, his poor work performance, we conclude that Forbis
   has failed to raise a genuine issue of material fact that Exeter’s reason was
   pretextual. First, Forbis cannot show disparate treatment. Second, he
   cannot show that Exeter’s explanation is false or unworthy of credence.
   Ultimately, he cannot show that “but for” his complaint to human resources
   or Exeter’s discriminatory animus based on his race and religion, he would
   not have been fired.
           First, there is no evidence of disparate treatment. “To show disparate
   treatment, [Forbis] must identify such comparators and ‘produce ... evidence
   that they were similarly situated employees.’” Owens v. Circassia Pharms.,
   Inc., 33 F.4th 814, 827 (5th Cir. 2022) (quoting Okoye v. Univ. of Tex. Hous.
   Health Sci. Ctr., 245 F.3d 507, 515 (5th Cir. 2001)) (alteration in original
   omitted). “The ‘similarly situated’ prong requires a Title VII claimant to
   identify at least one coworker outside of his protected class who was treated
   more favorably ‘under nearly identical circumstances.’” Alkhawaldeh v. Dow
   Chem. Co., 851 F.3d 422, 426 (5th Cir. 2017) (quoting Lee v. Kan. City S. Ry.,
   574 F.3d 253, 259 (5th Cir. 2009)). “This coworker, known as a comparator,



           6
             Although we follow the district court in assuming that Forbis has established a
   prima facie case of disparate treatment, we demonstrate in our pretext analysis that he does
   not. Because Forbis fails to identify a comparator, his disparate treatment claims fail at the
   prima facie stage. See Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009)
   (observing that to prove a prima facie case of disparate treatment, “an employee must
   demonstrate that (1) he is a member of a protected class, (2) he was qualified for the
   position at issue, (3) he was the subject of an adverse employment action, and (4) he was
   treated less favorably because of his membership in that protected class than were other
   similarly situated employees who were not members of the protected class, under nearly
   identical circumstances [i.e., a comparator].”).




                                                 8
Case: 22-10193        Document: 00516592482              Page: 9       Date Filed: 12/29/2022




                                          No. 22-10193


   must hold the ‘same job’ or hold the same job responsibilities as the Title VII
   claimant; must ‘share the same supervisor or’ have his ‘employment status
   determined by the same person’ as the Title VII claimant; and must have a
   history of ‘violations’ or ‘infringements’ similar to that of the Title VII
   claimant.” Id. (alteration omitted). Forbis proffers Zajac, who is white, as
   his comparator.7 He points to no evidence, however, to show that he and
   Zajac were similarly situated employees. And at oral argument, Forbis could
   not cite record evidence supporting his conclusory allegation that the two
   were similarly situated. We conclude that the two are not similarly situated
   due to their differences in job responsibilities.
           According to Zajac, she would “take on the more manual and time-
   consuming reconciliations” and “Forbis agreed to take on the more
   repetitious and less time-consuming reconciliations,” which would allow
   Forbis to accept special projects. By taking on these projects, says Zajac,
   Forbis would have a better chance for promotion. Zajac, nearing retirement,
   had no desire for a promotion. Promotions were “earned by superior work
   performance and the ability to handle more responsibility,” explained
   Forbis’s supervisor, Brett Bradley. When Forbis allegedly “expressed a
   desire [to Bradley] to be promoted and asked to be assigned projects that
   would allow him to demonstrate that he had what it took to be promoted,”


           7
             Zajac would only be an alleged “comparator” as to Forbis’s race-based claim of
   disparate treatment. Although there is record evidence that Zajac and Forbis are both
   Christians, it is not clear if they are of the same sect or share the same beliefs. As such,
   there is not enough evidence to support that Zajac would be a proper comparator as to
   Forbis’s religious-based claim of disparate treatment. See Wallace v. Methodist Hosp. Sys.,
   271 F.3d 212, 221 (5th Cir. 2001) (noting “[w]e have held ‘that in order for a plaintiff to
   show disparate treatment, she must demonstrate that the misconduct for which she was
   discharged was nearly identical to that engaged in by a[n] employee [not within her
   protected class] whom [the company] retained.’”) (alterations in original) (citation
   omitted). Because a comparator is necessary to establish a prima facie case of disparate
   treatment, which Forbis does not identify, Forbis’s religious-based claim necessarily fails.




                                                9
Case: 22-10193     Document: 00516592482            Page: 10    Date Filed: 12/29/2022




                                     No. 22-10193


   Bradley assigned Forbis “a couple of work assignments that were more
   complex than those he usually worked on.” So, “[i]f a new project or task
   was required in Brett Bradley’s group, it was assigned to [Forbis] because
   Barb Zajac did not want the additional work” needed for a promotion.
          Despite his and Zajac’s agreement to the specific division of labor and
   allotment of special projects, Forbis complains that “Barbara Zajac was
   working on no projects and was performing only the daily assignments …
   [while Forbis] was performing [his] daily assignment comparable to the daily
   assignments to Zajac plus all of the additional projects.” Yet, says Forbis,
   Zajac faced no adverse employment action for her failure to work on special
   projects, whereas Forbis purportedly was terminated, in part, for his failure
   to begin a critical project. But this difference in job responsibilities – namely,
   that Zajac worked on more manual and time-consuming reconciliations, not
   projects, and that Forbis worked on more repetitious and less time-
   consuming reconciliations and projects assigned to boost his chances at
   promotion – illustrates why Zajac is not a comparator as a matter of law.
   “[E]mployees who have different work responsibilities … are not similarly
   situated.” Lee v. Kansas City S. Ry. Co., 574 F.3d 253, 259-60 (5th Cir. 2009)
   (citing Smith v. Wal–Mart Stores (No. 471), 891 F.2d 1177, 1180 (5th Cir.
   1990)). Zajac and Forbis do not perform comparable work where: (1) Forbis,
   and Forbis only, would, by agreement, take on special projects to boost his
   chances for promotion; and (2) Zajac’s work consisted of reconciliations that
   were a completely different character than those on which Forbis worked.
   Therefore, Zajac is not a proper comparator. Forbis’s failure to raise a
   genuine issue of material fact as to disparate treatment causes his claim to fail
   at the pretext stage.
          Second, there is no evidence that Exeter’s reason – Forbis’s
   unsatisfactory performance – is false or unworthy of credence. The record
   reflects numerous instances where Forbis made mistakes in calculating fees,



                                          10
Case: 22-10193     Document: 00516592482            Page: 11   Date Filed: 12/29/2022




                                     No. 22-10193


   sent inaccurate emails to important third-party partners, and refused to
   follow company policies. It also reflects that Forbis failed to begin an
   important project and failed to keep his supervisor abreast of his
   nonperformance.       Forbis’s poor performance reviews and ultimate
   termination “was primarily driven by [Forbis] neglecting to assist with a
   critical Q3 asset sale project.” In addition, “during Q4 multiple other
   material assignments were either missed or incorrect, resulting in a Q4 that
   [resulted] in an unacceptable Performance Review.” And at one point, “it
   became clear to [Bradley and Bradley’s supervisor, Miller] that Mr. Forbis
   did not understand how to do even the most basic of tasks required to
   complete the … project.” Despite being “given continuous feedback by his
   direct manager about his daily production,” Forbis “fail[ed] to integrate the
   development into his work product for the desired results needed to be
   successful in his role.” As a result of Forbis’s “ongoing performance
   deficiencies,” Exeter terminated him.
          Although Forbis contends that he performed satisfactorily during the
   last two quarters of his tenure, his self-serving statements are insufficient to
   create a triable issue of fact as to whether Exeter fired him because of his
   complaints to human recourses, his race, or his religion. See Salazar v.
   Lubbock Cnty. Hosp. Dist., 982 F.3d 386, 389 (5th Cir. 2020). At this stringent
   pretext stage, a plaintiff “must do more than just dispute the underlying facts
   and argue that [the employer] made the wrong decision.” LeMaire v. La.
   Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007). And here, Forbis
   does not identify any evidence that would permit a reasonable inference that
   the real reason for his poor performance reviews and termination was
   impermissible retaliation or discrimination. See Owens, 33 F.4th at 834-35.
   Forbis cannot survive summary judgment merely because he disagrees with
   Exeter’s stated reason: poor performance. See Evans v. City of Houston, 246




                                          11
Case: 22-10193       Document: 00516592482              Page: 12      Date Filed: 12/29/2022




                                         No. 22-10193


   F.3d 344, 355 (5th Cir. 2001). The record does not support that Exeter’s
   nonretaliatory and nondiscriminatory reason lacks veracity.
           Third, as to Forbis’s retaliation claim only, his identification of
   suspicious timing, one email praising a group of which Forbis was a part, and
   past satisfactory work performance8 is not enough to support Forbis’s claim
   that “but for” his complaints to human resources, he would not have been
   terminated. See Owens, 33 F.4th at 834-35. To be sure, we’ve “previously
   held that a ‘combination of suspicious timing with other significant evidence
   of pretext can be sufficient to survive summary judgment in a Title VII
   retaliation action.’” Saketkoo, 31 F.4th at 1003 (emphasis added) (quoting
   Shackelford v. Deloitte & Touche, LLP, 190 F.3d 398, 409 (5th Cir. 1999)). But
   we have also held that “[e]ven if a plaintiff’s protected conduct is a
   substantial element in a defendant’s adverse employment action, no liability
   for unlawful retaliation arises if the employee would have faced that
   discipline even without the protected conduct.” Wantou v. Wal-Mart Stores
   Tex., L.L.C., 23 F.4th 422, 437 (5th Cir. 2022). As discussed, the record is
   replete with instances of poor work performance that fortify Exeter’s
   decision to terminate Forbis. Thus, Forbis cannot carry his summary-
   judgment burden.
           In sum, Forbis does not present evidence showing that reasonable
   minds could disagree that his poor work performance was the reason for his
   discharge. He fails to raise a genuine issue of material fact that Exeter’s
   nonretaliatory and nondiscriminatory reason was pretextual or that his
   protected activity (complaining to human resources) or characteristics (his


           8
            That Forbis received satisfactory performance reviews in the past is insufficient
   because “‘prior good evaluations alone cannot establish that later unsatisfactory
   evaluations are pretextual.’” Salazar, 982 F.3d at 389 (quoting Billet v. CIGNA Corp., 940
   F.2d 812, 826 (3d Cir. 1991)).




                                              12
Case: 22-10193    Document: 00516592482           Page: 13   Date Filed: 12/29/2022




                                   No. 22-10193


   race or religion) were the true motives behind his termination. Thus, we
   AFFIRM the district court’s dismissal of Forbis’s retaliation and disparate-
   treatment claims.
                                       IV.
         Accordingly, the district court properly denied Forbis’s motion for
   additional discovery and granted summary judgment for Exeter.           We
   AFFIRM.




                                        13
Case: 22-10193           Document: 00516592482             Page: 14      Date Filed: 12/29/2022




                                            No. 22-10193


   James E. Graves, Jr., Circuit Judge, dissenting:
             I disagree with the majority’s conclusions in affirming the denial of
   George Forbis’ Rule 56(d) motion for additional discovery and the grant of
   Exeter Finance, L.L.C.’s motion for summary judgment. Because I would
   vacate and remand, I respectfully dissent.
             Rule 56(d) establishes safeguards for a nonmovant who shows that it
   is unable to present facts essential to its opposition to a motion for summary
   judgment. Fed. R. Civ. P. 56(d). Here, Forbis raised claims of retaliation and
   disparate treatment based on race and religion. After Exeter moved for
   summary judgment, Forbis timely filed a motion to compel and a Rule 56(d)
   motion for additional discovery. Both motions were filed months prior to the
   discovery deadline of January 17, 2022.
             Forbis sought to compel the production of documents pursuant to
   Plaintiff’s Third Request for Production and Inspection served on August 1,
   2021, two months prior to the filing of Exeter’s motion for summary
   judgment on October 2, 2021. Exeter objected to each request. Forbis asserts
   that Exeter also delayed and refused to produce other documents pursuant
   to his earlier requests for production.                 Forbis also sought additional
   discovery, including the “Barb” file and emails between himself and CFO
   Brad Nall over a two-year period.1                  Exeter did eventually provide the
   “George” file and some emails pertaining to agreed-upon search terms. But
   Exeter denied knowing whether the “Barb” file “even exists, or ever
   existed” or that it was relevant because it does not dispute that Zajac worked




             1
                 “Barb” pertains to Barbara Zajac, a white woman who held the same job title as
   Forbis.




                                                  14
Case: 22-10193       Document: 00516592482             Page: 15     Date Filed: 12/29/2022




                                        No. 22-10193


   on different things than Forbis.2 Relying on Zajac’s declaration, Exeter said,
   “[t]his is not a disputed fact between the parties.” The majority now adopts
   Exeter’s reasoning.
          To prevail on his Rule 56(d) motion, Forbis (1) must show that
   additional discovery will create a genuine issue of material fact, and (2) that
   he diligently pursued discovery. Bailey v. KS Mgmt. Servs., L.L.C., 35 F.4th
   397, 401 (5th Cir. 2022). The district court found that Forbis did not
   diligently pursue discovery. I disagree. The majority says it is affirming on
   the basis that additional discovery would not create a genuine issue of fact,
   but it also reaches other conclusions.
          The record here establishes that Forbis diligently pursued discovery
   throughout 2021, well before the discovery deadline of January 17, 2022. The
   record also reflects that Exeter admitted in the Parties’ Agreed Motion for
   Continuance and to Extend the Scheduling Order Deadlines filed on August
   30, 2021 that both parties had diligently engaged in discovery. The motion
   also said, “[t]he Parties cannot fully evaluate and prepare their respective
   cases, for summary judgment or trial, without having time to complete all
   outstanding discovery.” Further, that both parties “are seeking essential
   discovery which has been delayed due to extenuating circumstances
   exacerbated by, among other things, the COVID-19 pandemic.” The parties
   also moved “that the summary judgment, motions in limine, discovery
   deadlines, trial date, and corresponding pretrial deadlines be extended at
   least six months, to allow the Parties to be able to complete their discovery.”
   The district court granted the motion in part, allowing only a one-month
   extension for the filing of motions for summary judgment.



          2
              Forbis indicated that both he and Zajac had such files. If the “George” file
   existed, it seems likely that the “Barb” file also existed.




                                             15
Case: 22-10193      Document: 00516592482            Page: 16    Date Filed: 12/29/2022




                                      No. 22-10193


          The majority cites Jacked Up, L.L.C. v. Sara Lee Corporation, 854 F.3d
   797, 816 (5th Cir. 2017), as authority for its conclusion that Forbis is unable
   to demonstrate that additional discovery will create a genuine issue of fact.
   Jacked Up is distinguishable for multiple reasons, including that Jacked Up
   failed to submit an affidavit in support of its Rule 56(d) motion and failed to
   diligently pursue discovery. There is also no indication that the parties
   agreed that they had been diligently conducting discovery and needed more
   time to complete it. Additionally, the first part of the sentence from which
   the majority quotes reiterates that “Rule 56(d) motions for additional
   discovery are broadly favored and should be liberally granted.” Id. The
   majority then later concludes that summary judgment was appropriate based
   on its analysis of the merits of the case without the evidence for which Forbis
   argues he needed additional discovery.
          Summary judgment is appropriate only “as long as the plaintiff has
   had a full opportunity to conduct discovery.” Anderson v. Liberty Lobby, Inc.,
   477 U.S. 242, 257 (1986). “We repeat, however, that the plaintiff, to survive
   the defendant's motion, need only present evidence from which a jury might
   return a verdict in his favor. If he does so, there is a genuine issue of fact that
   requires a trial.” Id. (emphasis added). This court has also said:
          Although the district court may cut off discovery when the
          record shows that further discovery is not likely to produce the
          facts needed to withstand the motion for summary judgment,
          when a party is not given a full and fair opportunity to discover
          information essential to its opposition to summary judgment,
          the limitation on discovery is reversible error.
   Brown v. Miss. Valley State Univ., 311 F.3d 328, 333 (5th Cir. 2002)(internal
   marks and citations omitted).
          Forbis asserts that, in his position as a senior treasury analyst, he was
   given extra work that Zajac, a white senior treasury analyst, was not required




                                           16
Case: 22-10193        Document: 00516592482               Page: 17       Date Filed: 12/29/2022




                                           No. 22-10193


   to perform. The majority, relying on Exeter’s version of the facts, makes
   multiple factual findings and concludes that Forbis fails to make a prima facie
   case of disparate treatment because Zajac is not a similarly-situated
   employee.3 In doing so, the majority says there is no dispute on this issue
   because Exeter concedes that Zajac did not perform the same duties as
   Forbis. However, that in no way resolves the case.
           Forbis asserts that Zajac refused to do the additional duties, and that
   he was treated differently because of race; not that he was just merely treated
   differently. Exeter’s admission that Forbis was treated differently does not
   establish why that was so or counter his claims of disparate treatment. I
   further disagree with the majority’s statement that Forbis was required to
   establish that he and Zajac “are of the same sect or share the same beliefs.”
   Such proof has bearing on his claim for disparate treatment based on religion,
   but it has no bearing on his claim based on race, which is the only one the
   majority finds was properly raised on appeal.
           Regardless, Forbis’ statements regarding Zajac are certainly relevant
   to a claim of disparate treatment and, if true, would create a genuine issue of
   material fact. I offer no opinion on whether Forbis would prevail on his


           3
               Using circular logic, the majority concludes that Forbis “fails to identify a
   comparator” essentially because he is unable to provide the evidence to support his
   disparate treatment claim pertaining to Zajac. But that evidence is the subject of his denied
   Rule 56(d) motion, which the majority says was properly denied because there is no genuine
   issue of material fact. Confusingly, the majority later acknowledges that Forbis indeed
   identifies a comparator, saying, “Zajac would only be an alleged ‘comparator’ as to
   Forbis’[] race-based claim of disparate treatment.” Because it concludes that Forbis has
   failed to identify a comparator, the majority says that Forbis is unable to make a prima facie
   case of discrimination. I disagree. Under the McDonnell Douglas framework, as quoted by
   the majority, Forbis has clearly made a prima facie case. To the extent the majority meant
   that Forbis made a prima facie case but then failed at the pretext step, I likewise disagree.
   Moreover, there is no requirement that Forbis prove his claims beyond a reasonable doubt
   to establish a prima facie case or to avoid summary judgment, as discussed herein.




                                                17
Case: 22-10193       Document: 00516592482           Page: 18   Date Filed: 12/29/2022




                                      No. 22-10193


   underlying claims or even whether he would have defeated summary
   judgment after obtaining the additional discovery. But I am convinced that it
   was an abuse of discretion to deny additional discovery for purposes of
   granting summary judgment in this instance. See Anderson, 477 U.S. at 257;
   see also Brown, 311 F.3d at 333. That is particularly so when the record
   establishes that Exeter agreed Forbis had diligently conducted discovery and
   various factors necessitated more time. Time that was denied by the district
   court.
            For these reasons, I respectfully dissent.




                                           18